DETAILED ACTION
1.	This communication is in response to Application No. 16/415,005 filed on May 17, 2019 in which claims 1-4 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement submitted on 05/17/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “first/second accumulating device” in Claim 2 and its dependents.
Such claim limitation(s) is/are: “first/second shift module” in Claim 2 and its dependents.
Such claim limitation(s) is/are: “comparison module” in Claim 2 and its dependents.
Such claim limitation(s) is/are: “output compute module” in Claim 2 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



8.	Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 2-4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification does not appear to provide sufficient structure for “first/second accumulating device”, “first/second shift module”, “comparison module”, and “output compute module”. The specification simply recites the components of each device/module without describing how the structure performs the entire function in the claim language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bannon et al. (hereinafter Bannon) (US PG-PUB 20190026078), in view of Akhlaghi et al. (hereinafter Akhlaghi) (“SnaPEA: Predictive Early Activation for Reducing Computation in Deep Convolutional Neural Networks”).
Regarding Claim 1, Bannon teaches a method for reducing computational complexity of neural networks comprising the steps of: 
inputting a plurality of weight values (Bannon, Fig. 4, label 402, Par. [0048], “In operation, multiplier 430 receives and multiple weights 402 and data 404 to generate products therefrom”, therefore a plurality of weight values are inputted) a plurality of input values (Bannon, Fig. 4, label 404, Par. [0048], “In operation, multiplier 430 receives and multiple weights 402 and data 404 to generate products therefrom”, therefore a plurality of data values are inputted) and 5an enable signal into a accumulator for starting the inner product computation of the weight values and the input values by the enable signal (Bannon, Par. [0048-0051], “In operation, multiplier 430 receives and multiplies weights 402 and data 404 to generate products therefrom. Each product may be provided to adder 432 that, in response to receiving the product from multiplier 430, adds the product to the current value of the accumulator 424.” & “In embodiments, ClearAcc signal 408 clears the contents of accumulator 424, e.g., when multiplier 430 performs a multiply operation, such that accumulation operations can start over. In embodiments, ResultEnable signal 412 is activated in response to a determination that data 404 is valid. It is understood that accumulator 424 may accumulate and save data, accumulate and clear data, or just clear data.”, thus, the inner product computation of weight and input values are computed and the ResultEnable signal is activated accordingly into the accumulator) and then performing a shift operation of both the weight values and the input values (Bannon, Par. [0050], “In embodiments, a copy of the result in output register 440 may be provided to shadow register 428, which may output result 450, such that accumulator 424 can be accessed again to commence new calculations. In embodiments, multiply-and-add circuit 400 in FIG. 4 may perform a multiplication, an addition operation, and a shift operation at the same time, i.e., within a single cycle, thereby doubling the total number of operations that occur each cycle”, therefore, a shift operation may be performed on the weight and input values), wherein the accumulator includes at least one register, a multiplier electrically connected 10to the register, and an adder electrically connected to the multiplier (Bannon, Par. [0046-0047], “FIG. 4 illustrates an exemplary multiply-and-add circuit implementation of the sub-circuit shown in FIG. 3. As depicted in FIG. 4, multiply-and-add circuit 400 comprises multiplier 430, adder 432, logic 434 436 438, accumulator 424, shadow register 428, and output register 440. In embodiments, accumulator 424 may be implemented as an accumulation register. In embodiments, accumulator 424 may comprise a set of ALUs that comprise registers and shadow register 428 that may be configured to receive the outputs of the ALUs.”, therefore, the accumulator is paired with at least one register, a multiplier connected to the register, and an adder connected to the multiplier); the register receives not only one of the input values or one of the weight values but also the enable signal (Bannon, Fig. 4, label 428 Shadow Register, label 440 Output Register, both registers receive the output of the ALUs and accumulator comprising the input values, weight values, and the enable signal); 
shifting a deviation value and performing an add operation of the shifted deviation value and both the weight values and the input 15values that are already being processed by the inner product computation and the shift operation so as to generate a first output value (Bannon, “In embodiments, multiply-and-add circuit 400 in FIG. 4 may perform a multiplication, an addition operation, and a shift operation at the same time, i.e., within a single cycle, thereby doubling the total number of operations that occur each cycle.”, therefore as shown in Figure 4, the data input 404 and weights 402 are inputted into the multiplier 430, after which they are fed into the adder 432 and further into accumulator 424 and output register 440 which passes the output to the shadow register configured to move data to a shift register to perform a shift operation, hence generating a first output value), ; and 
	
Bannon does not explicitly disclose checking if the first output value is less than a threshold value and outputting a result value of zero (0) if the first output value is less 20than the threshold value. However, Akhlaghi teaches checking if the first output value is less than a threshold value and outputting a result value of zero (0) if the first output value is less 20than the threshold value (Akhlaghi, Pg. 668, Predictive Activation Unit (PAU), “If the partial sum value is less than the pre-determined threshold value, PAU predicts that the final value of this convolution window will eventually become negative. In this case, the PAU performs the following tasks: (1) notifies the controller that no further computations are required for this convolution window and (2) performs the early ReLU activation and sends zero to the output buffer.”, therefore, if the output value is less than a pre-determined threshold value, a result value of zero is outputted.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accumulator for performing operations to reduce computational complexity as disclosed by Bannon, to include a predictive activation unit (PAU) with the ability to check the output value against a threshold value as disclosed by Akhlaghi. One or ordinary skill in the art would have been motivated to make this modification to produce an accumulator system paired with a PAU that is able to further cuts the computation of convolution operations short and reduces computation to increase efficiency (Akhlaghi, Pg. 662, Abstract, “Deep Convolutional Neural Networks (CNNs) perform billions of operations for classifying a single input. To reduce these computations, this paper offers a solution that leverages a combination of runtime information and the algorithmic structure of CNNs. Specifically, in numerous modern CNNs, the outputs of compute-heavy convolution operations are fed to activation units that output zero if their input is negative. By exploiting this unique algorithmic property, we propose a predictive early activation technique, dubbed SnaPEA. This technique cuts the computation of convolution operations short if it determines that the output will be negative”).

Regarding Claim 2, Bannon in view of Akhlaghi teaches a system for reducing computational complexity of neural networks comprising: 
a first accumulating device having a first accumulator, a plurality 5of first shift modules and a first adder electrically connected to the first shift modules (Bannon, Par. [0044], “FIG. 3 illustrates details of an exemplary configuration of the matrix processor architecture shown in FIG. 2. In embodiments, matrix processor 300 may accommodate a predetermined vector length on each axis. As depicted in FIG. 3, matrix processor 300 may comprise an array of 6×6 tiles 302 that are arranged in a matrix format. Each tile 302 may comprise a matrix 320 that, in turn, comprises sub-circuits circuits 350. As discussed in detail below with reference to FIG. 4, each sub-circuit circuit 350 may be a cell capable of performing arithmetic operations. In embodiments, sub-circuit circuit 350 performs simultaneously multiplication, accumulation, and shift operations.” & Par. [0046], “FIG. 4 illustrates an exemplary multiply-and-add circuit implementation of the sub-circuit shown in FIG. 3. As depicted in FIG. 4, multiply-and-add circuit 400 comprises multiplier 430, adder 432, logic 434 436 438, accumulator 424, shadow register 428, and output register 440. In embodiments, accumulator 424 may be implemented as an accumulation register.”, therefore, multiple sub-circuits each comprise an accumulator, paired to shift modules and an adder and this is further illustrated by process 1000 in Figure 10); 
a second accumulating device including a plurality of second accumulators, a second shift module and a plurality of second adders electrically connected to the second shift module (Bannon, Par. [0044], “FIG. 3 illustrates details of an exemplary configuration of the matrix processor architecture shown in FIG. 2. In embodiments, matrix processor 300 may accommodate a predetermined vector length on each axis. As depicted in FIG. 3, matrix processor 300 may comprise an array of 6×6 tiles 302 that are arranged in a matrix format. Each tile 302 may comprise a matrix 320 that, in turn, comprises sub-circuits circuits 350. As discussed in detail below with reference to FIG. 4, each sub-circuit circuit 350 may be a cell capable of performing arithmetic operations. In embodiments, sub-circuit circuit 350 performs simultaneously multiplication, accumulation, and shift operations.” & Par. [0046], “FIG. 4 illustrates an exemplary multiply-and-add circuit implementation of the sub-circuit shown in FIG. 3. As depicted in FIG. 4, multiply-and-add circuit 400 comprises multiplier 430, adder 432, logic 434 436 438, accumulator 424, shadow register 428, and output register 440. In embodiments, accumulator 424 may be implemented as an accumulation register.”, therefore, multiple sub-circuits each comprise an accumulator, paired to shift modules and an adder and this is further illustrated by Process 1000 in Figure 10); 
10a comparison module that is electrically connected to the first accumulating device (Akhlaghi, Pg. 667-668, “At the same time, the Predictive Activation Unit (PAU) checks the values of the partial sums to determine whether further computations for each convolution window is required. If the PAU determines that no further computations for a convolution window is required, it data gates the corresponding multiplier and accumulator to save energy. This process continues until either all the computations for the current convolution window are performed or the PAU determines to apply the activation early”, thus, the comparison module/predictive activation unit, is connected to the first accumulating device); 
an output compute module electrically connected to both the first accumulating device and the second accumulating device (Bannon, Par. [0049], “In embodiments, accumulator 424 generates an accumulated value that is stored, e.g., in output register 440. The accumulated value is the result of a convolution and, as mentioned with reference to FIG. 2, may correspond to the dot product of two formatted matrices.”, hence the output register is connected to both accumulating devices); and 
a multiplexer that is electrically connected to the comparison 15module and the output compute module (Bannon, Par. [0030], “In embodiments, formatter 210 uses a number of multiplexers or switches to fetch some or all of data input matrix 206 and choose different elements therefrom in order to produce data that is then lined up according to the columns of matrix processor 240.”, hence multiplexers are used within the matrix processor, this is also illustrated by Figure 4 which depicts multiple logic gates 434, 436, and 438 which enable multiplexing); 
wherein one of the first shift modules is electrically connected to the first accumulator and another one of the first shift modules receives a first deviation value; (Bannon, Fig. 4, label 428 depicts shadow register which is configured for shift operation and connected to the accumulator label 424) 
wherein two of the second accumulators are electrically connected to one of the second adders (Bannon, Fig. 4, label 432 depicts adder which is connected to accumulator label 424) while another one 17of the second adders is electrically connected to another one of the second accumulators and receives a second deviation value (Bannon, Fig 4, Par. [0048], “In operation, multiplier 430 receives and multiplies weights 402 and data 404 to generate products therefrom. Each product may be provided to adder 432 that, in response to receiving the product from multiplier 430, adds the product to the current value of the accumulator 424”, thus, a second adder would be connected to the second accumulator and capable of receiving a second deviation value to add the product to the current value of the accumulator).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 3, Bannon in view of Akhlaghi teaches the system as claimed in claim 2, wherein the first accumulator and each of the second accumulators (Bannon, Fig. 10, process 1000, label 1002 depicts a first logic circuit and label 1004 illustrates a second logic circuit, both of which comprise sub-circuits with first and second accumulators)  both include at least one register, a 5multiplier electrically connected to the register, and an adder electrically connected to the multiplier (Bannon, Par. [0046-0047], “FIG. 4 illustrates an exemplary multiply-and-add circuit implementation of the sub-circuit shown in FIG. 3. As depicted in FIG. 4, multiply-and-add circuit 400 comprises multiplier 430, adder 432, logic 434 436 438, accumulator 424, shadow register 428, and output register 440. In embodiments, accumulator 424 may be implemented as an accumulation register. In embodiments, accumulator 424 may comprise a set of ALUs that comprise registers and shadow register 428 that may be configured to receive the outputs of the ALUs.”, therefore, the accumulator is paired with at least one register, a multiplier connected to the register, and an adder connected to the multiplier); the register receives not only an input value or a weight value but also an enable signal (Bannon, Fig. 4, label 428 Shadow Register, label 440 Output Register, both registers receive the output of the ALUs and accumulator comprising the input values, weight values, and the enable signal).

Regarding Claim 4, Bannon in view of Akhlaghi teaches the system as claimed in claim 2, wherein the comparison module (Akhlaghi, Pg. 667-668, “At the same time, the Predictive Activation Unit (PAU) checks the values of the partial sums to determine whether further computations for each convolution window is required. If the PAU determines that no further computations for a convolution window is required, it data gates the corresponding multiplier and accumulator to save energy. This process continues until either all the computations for the current convolution window are performed or the PAU determines to apply the activation early”, thus, the comparison module/predictive activation unit, is connected to the first accumulating device) is used for determining the output value and the threshold value from the 10first accumulating device and a threshold value and comparing the output value relative to the threshold value (Akhlaghi, Pg. 668, Predictive Activation Unit (PAU), “In the predictive mode, the sign of the convolution output is speculated through the threshold value (th) and its associated number of operations (n) which are statically determined through the software part (See Algorithm 1). To perform speculation, PAU first checks the partial sum value, coming from the accumulator register, with a threshold value after a pre-determined number of MAC operations. At this time, the controller sets the signal Predict to one. If the partial sum value is less than the pre-determined threshold value, PAU predicts that the final value of this convolution window will eventually become negative. In this case, the PAU performs the following tasks: (1) notifies the controller that no further computations are required for this convolution window and (2) performs the early ReLU activation and sends zero to the output buffer. If the partial sum value is larger than the pre-determined threshold, the compute lane continues the computations for the convolution window normally until it reaches the negative weights.”, thus, the PAU determines the output and threshold values and compares the output value relative to the threshold value).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chang et al. (“Reducing MAC operation in convolutional neural network with sign prediction”) disclosed an algorithm to reduce computational complexity in a CNN accelerator by reducing MAC computations and predicting the sign of the MAC operation.
Jha et al. (“Performance Analysis of Single-Precision Floating-Point MAC for Deep Learning”) disclosed the delay and power performances of single-precision floating-point multiply and accumulate (MAC) units using four different multiplication algorithms.
Henry et al. (US PG-PUB 20180276534) disclosed a neural network unit that manages power consumption based on memory accesses, in which the unit includes an accumulator, multiplexer, registers, and includes shift operations. 
Lin et al. (US PG-PUB 20160328645) disclosed a method of reducing computational complexity for a fixed-point neural network including a multiplier-accumulator (MAC) which reduces a number of bit shift operations when computing activations. 
Daily et al. (US PG-PUB 20180046900) disclosed methods and systems for a Sparse Convolutional Neural Network (SCNN) accelerator paired with an accumulator unit for performing computations.
Deng et al. (US PG-PUB 20190138896) disclosed methods and systems for optimizing the performance of deep neural networks by weight pruning to reduce the number of multiplications and accumulation in computation. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123